ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A system for online estimate of the filling level of balls and loading level in a rotary mill…
	transmit data signals by said antenna (17) to said receptor (30) by said antenna (32) and said signal processor (40) is configured to receive said data signals and obtain said data corresponding to the average and variance of vibrations of the mill (60), said synchronism signal and of foot quadrant and shoulder quadrant
calculate the instantaneous power p(t) consumed by the mill (60) and determining the foot (65) and shoulder (66) of the load (63) of the mill (60)…assess the models of foot (65), shoulder (66), power, pressure, wear of liners and of balls (62)…iterate the filling values of balls (62) and load (63) within the aforementioned models, and compare the prediction of models with the values measured in the data signals by the system…and determine the level of filling of balls (62) and level of load (63) based on said comparison

Claims 2-9 are allowable due to their dependence on allowable claim 1.

 
The arguments made by the Applicant on September 3, 2021, of independent claim 1, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, in claim 1, “receive said data signals and obtain said data corresponding to the average and variance of vibrations of the mill (60), said synchronism signal and of foot quadrant and shoulder quadrant” and then the specificity of, “calculate the instantaneous power p(t) consumed by the mill (60) and determining the foot (65) and shoulder (66) of the load (63) of the mill (60)…assess the models of foot (65), shoulder (66), power, pressure, wear of liners and of balls (62)…iterate the filling values of balls (62) and load (63) within the aforementioned models, and compare the prediction of models with the values measured in the data signals by the system…and determine the level of filling of balls (62) and level of load (63) based on 

Campbell et al (US 6,874,364) teaches a system for monitoring mechanical waves from a moving machine, where at least one sensor located on an exterior surface of the moving machine at a location away from the central axis of the machine, the at least one sensor sensing acoustic waves and including a transmitter for transmitting electrical signals representing the sensed waves over a predetermined period of time to a receiver at a location remote from the at least one sensor…wherein the output signals for display represent one or more parameters indicative of mechanical waves emitted from the moving machine over a predetermined period of time. Ortega et al (US 2004/0255680) teaches a system to determine and analyze the dynamic internal load in revolving mills, for mineral grinding, which directly, dynamically and on-line measures different parameters related to the volume dynamically occupied by the internal load of rotating mills when in operation…specifically, an on-line measurement of the total dynamic volumetric load filling, dynamic volumetric ball load, dynamic volumetric mineral filling and of the apparent density of the internal load of the mill…and also comprises a series of wireless acoustic sensors attached to the mill's outer body. And Pontt Olivares et al (US 2008/0097723) teaches an intelligent monitoring system and method for mill drives in mineral grinding processes. The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY A DELOZIER/Examiner, Art Unit 2857          

/REGIS J BETSCH/Primary Examiner, Art Unit 2857